DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 11/24/2020.  Claims 1-5, and 7-17 have been amended.  Claims 18-30 have been added.  Claims 1-30 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new grounds of argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US 2017/0026723 A1 herein Wan).
Regarding claim 1, Wan teaches a measuring device comprising:
a measuring circuit connected to a sensor (read as course bio-sensors 130 are attached to section 1 inputs IN1 to input sensor detector/decorder 44) (Wan - Figure 2, and [0027]);
an RF frontend implementing near field communications to communicate with an external device (read as samples transmitted by NFC transmitter 52 to external device 60; commands from external device 60 are sent wirelessly using NFC protocols to NFC receiver 54) (Wan - Figure 2, and [0032]-[0033]);
a controller circuit coupled to the RF frontend and the measuring circuit, the RF frontend operative to receive measured values supplied from the measuring circuit (read as input sensor detector/decoder 44 detects which analog inputs are active and which are grounded and reports which inputs and which sections are active to microcontroller 30; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital sample values from ADC 42 as a serial stream to be transmitted by NFC transmitter 52 to external device 60) (Wan – Figure 2, [0030], and [0032]); and
wherein the controller circuit is further operative to: i) monitor whether active data communication with the external device occurs via the near field communications during a measurement of the measuring circuit producing the measured values (read as power source is detected in step 202) (Wan – Figure 7, and 
Regarding claim 2 as applied to claim 1, Wan further teaches wherein the controller circuit is further operative to: i) check, before starting the measurement via the measuring circuit, whether the active communication is currently occurring with the external device (read as power source is detected in step 202) (Wan – Figure 7, and [0053]-[0059]), and ii) initiate a respective measurement via the measuring circuit only when no active communications are occurring between the RF frontend and the external device (read as bio-sensing processor chip configures itself based on which analog inputs are active; a report of which analog inputs are active in each of the three sections is reported to microcontroller; bio-sensing processor chip is now ready to sample its analog inputs) (Wan – Figure 7, and [0053]-[0059]).
Regarding claim 3 as applied to claim 1, Wan further teaches wherein the RF frontend is coupled to the external device via a near field communication magnetic 

Regarding claim 4, Wan teaches a measuring device comprising:
a measuring circuit connected to a sensor (read as course bio-sensors 130 are attached to section 1 inputs IN1 to input sensor detector/decorder 44) (Wan - Figure 2, and [0027]);
an RF frontend in communication with an external device via a near field communication magnetic field (read as samples transmitted by NFC transmitter 52 to external device 60; commands from external device 60 are sent wirelessly using NFC protocols to NFC receiver 54) (Wan - Figure 2, and [0032]-[0033]);
a controller circuit coupled to the RF frontend and the measuring circuit, the controller circuit operative to receive measured values from the measuring circuit (read as input sensor detector/decoder 44 detects which analog inputs are active and which are grounded and reports which inputs and which sections are active to microcontroller 30; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local 
wherein the controller circuit is further operative to: i) determine times in which the near field communication magnetic field is present during a measurement by the measuring circuit (read as power source is detected in step 202; bio-sensing processor chip configures itself based on which analog inputs are active. Input channel configuration 204 activates input section connection control routine 238 to detect which inputs are active and which are inactive or grounded. A report of which analog inputs are active in each of the three sections is reported to the microcontroller) (Wan – Figure 7, and [0053]-[0059]), and ii) selectively store the measured values received from the measuring circuit depending on a timing of the measuring circuit producing the measured values (read as bio-sensing processor chip configures itself based on which analog inputs are active; a report of which analog inputs are active in each of the three sections is reported to microcontroller; bio-sensing processor chip is now ready to sample its analog inputs; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital sample values from ADC 42 as a serial stream to be transmitted by NFC transmitter 52 to external device 60) (Wan – Figure 7, [0030]-[0032], and [0053]-[0059]).
Regarding claim 5 as applied to claim 4, Wan further teaches wherein the controller circuit is operative to send a request via the near field communication 
Regarding claim 6 as applied to claim 5, Wan further teaches an energy storage device operative to buffer a supply voltage for the measuring circuit and the controller circuit (read as power switch controller) (Wan – [0034]-[0035]).
Regarding claim 7 as applied to claim 6, Wan further teaches wherein the RF frontend is operative to provide the supply voltage to the measuring circuit and the controller circuit, the supply voltage generated from energy received from the near field communication magnetic field (read as when external power source 56 is present, external power detector 34 activates power switch controller 22 to power all blocks in bio-sensing processor chip 100 from external power source 56; when external device 60 is in close proximity and transmitting using NFC, power manager and energy harvester 20 can generate a power-supply voltage from the NFC transmission receive by NFC receiver 54) (Wan – [0033]-[0034]).

Regarding claim 8, Wan further teaches a method comprising:
establishing a near field communication connection between a communication device and a near field communication frontend of a measuring device (read as 
via the measuring device, performing a measurement, the measurement including a plurality of measured values supplied from the measuring circuit (read as input sensor detector/decoder 44 detects which analog inputs are active and which are grounded, and reports which inputs and in which sections are active to microcontroller 30. Microcontroller samples each of the detected analog inputs, one at a time, activating input sensor detector/decoder 44 to select one of the active inputs and apply it to AFE 40 until all analog inputs have been sampled, converted, and stored; then microcontroller 30 can loop back and perform sampling and conversion on all active inputs again) (Wan – Figure 2, [0030]);
monitoring for presence of active communications over the near field connection during the measurements (read as bio-sensing processor chip 100 automatically configures itself based on which analog inputs to input sensor detector/decoder 44 are active; commands from external device 60 are sent wirelessly using NFC protocols to NFC receiver; antenna switch 58 isolates NFC transmitter 52 for 
selectively storing each of the measured values depending on the occurrence of the active communications (read as bio-sensing processor chip configures itself based on which analog inputs are active; a report of which analog inputs are active in each of the three sections is reported to microcontroller; bio-sensing processor chip is now ready to sample its analog inputs; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital sample values from ADC 42 as a serial stream to be transmitted by NFC transmitter 52 to external device 60) (Wan – Figure 7, [0030]-[0032], and [0053]-[0059]).
Regarding claim 9 as applied to claim 8, Wan further teaches wherein a start of a measurement via the measuring circuit is delayed until the active communications via the near field communication connection are terminated (read as external power detector 34 detects when an external battery or power source has been attached, when external power source 56 is present, external power detector 34 activates power switch controller 22 to power all blocks in bio-sensing processor chip 100 from external power source 56; when external power source 56 is not present, bio-sensing processor chip 100 operates in self-powered mode) (Wan – [0034]).
Regarding claim 10 as applied to claim 9, Wan further teaches via the active near field communications transmitted over the near field communication 

Regarding claim 11, Wan teaches a method comprising: 
establishing a near field communication connection between a communication device and a near field communication frontend of a measuring device (read as commands from external device 60 are sent wirelessly using NFC protocols to NFC receiver 54) having a measuring circuit coupled to a sensor, the near field communication connection being established via a near field communication magnetic field (read as input sensor detector/decoder 44 detects which analog inputs are active and which are grounded and reports which inputs and which sections are active to microcontroller 30; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital sample values from ADC 42 as a serial stream to be transmitted by NFC transmitter 52 to external device 60) (Wan – Figure 2, [0030], and [0032]);
carrying out a measurement in which a plurality of measured values are supplied from the measuring circuit to the communication device over the near field communication connection (read as input sensor detector/decoder 44 detects which 
monitoring for presence of the near field communication magnetic field during the measurement (read as bio-sensing processor chip 100 automatically configures itself based on which analog inputs to input sensor detector/decoder 44 are active; commands from external device 60 are sent wirelessly using NFC protocols to NFC receiver; antenna switch 58 isolates NFC transmitter 52 fro the antenna when NFC receiver 54 is receiving data from the antenna; external power detector 34 detects when an external battery or power source has been attached) (Wan – Figure 2, [0031], and [0033]); and
selectively storing each of the measured values depending on a result of the of the near field communication magnetic field being present during the measurement (read as bio-sensing processor chip configures itself based on which analog inputs are active; a report of which analog inputs are active in each of the three sections is reported to microcontroller; bio-sensing processor chip is now ready to sample its analog inputs; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital 
Regarding claim 12 as applied to claim 11, Wan further teaches transmitting a request to switch off the near field communication magnetic field via the near field communication connection to the communication device; temporarily switching off the near field communication magnetic field for a predetermined period of time (read as when a WiFi signal is obtained and successful pairing with BLE transmitter and external device 60, then the NFC transmitter 52 and NFC receiver 54 are disabled) (Wan – Figure 8, Figure 10, [0060]-[0062], and [0066]-[0068]).
Regarding claim 13 as applied to claim 11, Wan further teaches issuing a message to the communication device, the message indicating to terminate the near field communication connection between the communication device and the near field communication frontend of the measuring device (read as messages; audio-generating devices) (Wan – [0076] and [0079]).
Regarding claim 14 as applied to claim 13, Wan further teaches wherein the message to the user is an acoustical signal (read as messages; audio-generating devices) (Wan – [0076] and [0079]).
Regarding claim 15 as applied to claim 11, Wan further teaches via an energy storage device, providing a supply voltage during the measurement during absence of the near field communication magnetic field; and during absence of the near field communication magnetic field, charging the energy storage device via the near field communication magnetic field received from the communication device (read as 

Regarding claim 16, Wan teaches a system comprising:
a communication device operative to generate a near field communication magnetic field (read as commands from external device 60 are sent wirelessly using NFC protocols to NFC receiver 54. Antenna switch 58 isolates NFC transmitter 52 from the antenna when NFC receiver 54 is receiving data from the antenna) (Wan – Figure 2, [0033]);
a measuring device including a chip, the measuring device comprising an RF frontend, a measuring circuit, and a controller circuity (bio-sensing chip 100 includes coarse bio-sensors 130 that are attached to section 1 input IN1 to input sensor detector/decoder 44; input sensor detector/decoder 44 detects which analog inputs are active and which are grounded, and reports which inputs and in which sections are active to microcontroller 30; microcontroller samples each of the detected analog 
the RF frontend being wirelessly coupled to the communication device via the near field communication magnetic field (Wan – Figure 2, [0027]-[0035); and
the controller circuit being operative to transmit a request to the communication device, transmission of the request temporarily switching off the near field communication magnetic field prior to and during a measurement performed by the measuring circuit (read as when a WiFi signal is obtained and successful pairing with BLE transmitter and external device 60, then the NFC transmitter 52 and NFC receiver 54 are disabled) (Wan – Figure 8, Figure 10, [0060]-[0062], and [0066]-[0068]).
Regarding claim 17 as applied to claim 16, Wan further teaches wherein the controller circuit is further operative to: i) receive measured values supplied from the measuring circuit, and ii) selectively store the received measured values supplied from the measuring circuit in a repository depending on a status of the near field communication magnetic field at a time when the measured values are generated (read as input sensor detector/decoder 44 detects which analog inputs are active and which are grounded and reports which inputs and which sections are active to microcontroller 30; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital sample values from ADC 42 as a serial stream to be transmitted by NFC transmitter 52 to external device 60) (Wan – Figure 2, [0030], and [0032]).  
claim 18 as applied to claim 1, Wan further teaches wherein the near field communications is conveyed via a wireless carrier signal; and wherein the active data communication includes modulation of data onto the wireless carrier signal (Wan – [0027]-[0035]).
Regarding claim 19 as applied to claim 18, Wan further teaches wherein the external device modulates the data onto the near field communications (Wan – [0027]-[0035]).
Regarding claim 20 as applied to claim 18, Wan further teaches wherein the RF frontend is operative to modulate the data onto the wireless carrier signal (Wan – [0027]-[0035]).
Regarding claim 21 as applied to claim 3, Wan further teaches an energy storage device to store the supply voltage, the energy storage device operative to provide the supply voltage to the measuring circuit and the controller circuit during conditions in which the measuring circuit produces the measured values associated with the sensor (read as when external power source 56 is present, external power detector 34 activates power switch controller 22 to power all blocks in bio-sensing processor chip 100 from external power source 56; when external device 60 is in close proximity and transmitting using NFC, power manager and energy harvester 20 can generate a power-supply voltage from the NFC transmission receive by NFC receiver 54) (Wan – [0033]-[0034]).
Regarding claim 22 as applied to claim 1, Wan further teaches wherein the controller circuit is operative to discard the measured values generated by the 
Regarding claim 23 as applied to claim 1, Wan further teaches wherein the controller circuit is operative to store the measured values generated by the measuring circuit in response to not detecting presence of the active data communication over the near field communications (read as bio-sensing processor chip configures itself based on which analog inputs are active; a report of which analog inputs are active in each of the three sections is reported to microcontroller; bio-sensing processor chip is now ready to sample its analog inputs; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital sample values from ADC 42 as a serial stream to be transmitted by NFC transmitter 52 to external device 60) (Wan – Figure 7, [0030]-[0032], and [0053]-[0059]).
Regarding claim 24 as applied to claim 23, Wan further teaches wherein the RF frontend is operative to power the measuring circuit via a supply voltage derived from the near field communications during a condition in which the near field communications is absent (read as when external power source 56 is present, external power detector 34 activates power switch controller 22 to power all blocks in bio-sensing processor chip 100 from external power source 56; when external device 60 is in close proximity and transmitting using NFC, power manager and energy harvester 20 can generate a power-supply voltage from the NFC transmission receive by NFC receiver 54) (Wan – [0033]-[0034]).
claim 25 as applied to claim 1, Wan further teaches wherein the measuring circuit is operative to produce the measured values based on monitoring of an output of the sensor (read as coarse bio-sensors 130 are attached to section 1 inputs IN1 to input sensor detector/decoder 44; precise bio-sensors 130 are attached to section 3 inputs IN3 to input sensor detector/decoder 44; input sensor detector/decoder 44 also receives inputs from the second section, IN2. When input sensor detector/decoder 44 detects an active input attached to IN2, an input that is not grounded and has a varying analog voltage, this IN2 input is periodically sampled and applied to amplifier 36 in AFE 40) (Wan – [0027]-[0035]).
Regarding claim 26 as applied to claim 1, Wan further teaches wherein the RF frontend is operative to notify the external device to terminate generation of the near field communications for a predetermined time to accommodate execution of the measurement (read as disable NFC transmitter 52 and NFC receiver 54) (Wan – Figure 8, Figure 10, [0035]-[0036], [0062], and [0068]).
Regarding claim 27 as applied to claim 1, Wan further teaches wherein the RF frontend is operative to notify the external device to be removed from a vicinity of the measuring device to accommodate execution of the measurement (Wan – Figure 8, Figure 10, [0035]-[0036], [0062], and [0068]).
Regarding claim 28 as applied to claim 4, Wan further teaches wherein the controller circuit is further operative to discard the measured values in response to detection of the near field communication magnetic field during the measurement (Wan – [0030]).
claim 29 as applied to claim 4, Wan further teaches wherein the controller circuit is further operative to store the measured values in response to detecting absence of the near field communication magnetic field during the measurement (read as bio-sensing processor chip configures itself based on which analog inputs are active; a report of which analog inputs are active in each of the three sections is reported to microcontroller; bio-sensing processor chip is now ready to sample its analog inputs; converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using UART 24, which formats the digital sample values from ADC 42 as a serial stream to be transmitted by NFC transmitter 52 to external device 60) (Wan – Figure 7, [0030]-[0032], and [0053]-[0059]).
Regarding claim 30 as applied to claim 4, Wan further teaches wherein the RF frontend is operative to communicate the measured values to the external device over the near field communication magnetic field (read as converted samples sent by ADC 42 to microcontroller 30 may be stored in a local memory and then sent off-chip using NFC transmitter 52 to external device 60) (Wan – [0027]-[0035]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648